PER CURIAM.
We reverse the final judgment in favor of defendant Saunders Hardware Five and Ten Corporation [Saunders], holding that genuine issues of material fact remain unresolved, including the location where plaintiff Cohen slipped and fell. Additional questions remain as to Saunders’ duty to maintain the area in a reasonably safe condition and its duty to warn invitees of a dangerous condition. See Moore v. Morris, 475 So.2d 666 (Fla.1985); Holl v. Talcott, 191 So.2d 40 (Fla.1966); Levy v. Home Depot, Inc., 518 So.2d 941 (Fla. 3d DCA 1987); Shields v. Food Fair Stores of Fla., Inc., 106 So.2d 90 (Fla. 3d DCA 1958).
Reversed and remanded.